Opinion bv
Mb. Justice Fell,
The claim of the appellant to share in the distribution of the fund in the hands of the receiver is based upon a certificate of deposit of United States bonds issued by another trust company which is still in business and financially able to respond to any demand made upon it. Before the auditor her contention was that the new company was liable for the payment of the debts of the old by virtue of an agreement express or implied. .This contention is conclusively answered by the re*614port of the auditor. A new ground of liability is now presented,—that the new company took the assets charged with the duty of paying the debts of the old company irrespective of any contractual relation between them, express or implied. This can be only by reason of a fraud. The old company could not’ divest itself of its assets in fraud of its creditors, and any one taking the assets in aid of a purpose to defraud, would be liable to the extent of the value of the assets received. But here there was no intent to defraud creditors, and no creditor was in fact defrauded. The old company now known as the Philadelphia Finance Company has continued in business, and it is nowhere suggested that it is not fully able to meet all claims upon it. While the appellant has a responsible party primarily liable, it cannot be said that she was injured by the transfer of the assets, and unless injured she has no standing to contest the transfer.
The decree is affirmed at the cost of the appellant.